Opinion of the court by
This is an original action brought by J. O. McCollister against W. H. Murray, president of the constitutional convention, John M. Young, its secretary, Frank Frantz, governor of Oklahoma Territory, and Chas. H. Filson, secretary of Oklahoma Territory, alleging substantially the same matters as were set forth in the case of G. F. Walck v. W. H. Murray,et al., No. 2145, and asks for the same relief. Upon the authority of Frank Frantz, et al. v. G. E. Autry, the relief prayed for must be denied, and the plaintiff's cause of action is dismissed for want of jurisdiction.
Irwin, J., and Pancoast, J., dissenting; all the other Justices concurring. *Page 711